GOODE, J.
— I. We passed on the question whether a summons to a garnishee to appear at the return day of a /ien facias which was made returnable to the second succeeding term of the court out of which it issued, in another controversy between these parties. Dinkins v. Crunden-Martin Woodenware Co. et al., 90 Mo. App. 639. In that case we decided that such a garnishment service was effective and adhere to the ruling as the proper construction of our garnishment and execution statutes.
II. The instruction requested by the appellant was properly refused. There is no testimony that defendant Gottseelig was the head of a family when the garnishment writ was served, or from then to the filing of the garnishee’s answer. The effect of the garnishment was to attach all indebtedness then owing by the garnishee to the defendant or that might he owing between those dates. R. S. 1899, sec. 3436. The only property persons not the head of a family may hold exempt from execution, is their wearing apparel, and their tools and implements if they are mechanics and carrying on their trade. R. S. 1899, sec. 3158. We have no power to extend the exemption statutes to cover the salary or wages of such persons. Nor can they, by collusive arrangements with their employers in regard to the times when they shall be paid for their work, prevent their wages from being garnished. The purpose of the garnishment law would be, to some extent, defeated if judgment debtors could put their earnings outside its scope by having their employers pay them from month to month in advance; and for us to sanction such a course would confer on employees who are not heads of families, an exemption which the Legislature allowed only to those who ara R. S. 1899, sec. 3435. The cases in other States, cited by appellant, are not persuasive, as they construe statutes essentially different from ours.
The judgment is affirmed.
Bland, P. J., and Barclay, J., concur.